Citation Nr: 1547466	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD,  to include dysthymic disorder, anxiety, depression and paranoia. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from April 1982 to March 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO in St. Paul, Minnesota denied service connection for left ear hearing loss, an ankle condition, PTSD, and an acquired psychiatric disorder.  In January 2011, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.  A supplemental statement of the case (SSOC) was issued in December 2011. 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an appellate brief filed in October 2015, the documents contained therein are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional action with respect to each claim for service connection on appeal is warranted.

As regards the Veteran's left ear hearing loss, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in the disability during such service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, on his April 1982 enlistment examination, audiometric testing of the Veteran's left ear showed an auditory threshold of 45.  At the time of his separation examination in March 1985, his left ear threshold was measured at 40 decibels.

Therefore, as it appears that the Veteran's left ear hearing loss pre-existed service, a question is raised as to whether there is sufficient evidence to rebut the presumption of soundness.  As indicated, to so do requires clear and unmistakable evidence that his hearing loss existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In this case, each of the VA examiners to address the Veteran's left ear hearing loss have stated that the Veteran's hearing loss existed prior to military service; however, none of the VA examiners have expressed an opinion in terms consistent with the standards for establishing a pre-existing disability, or rebutting the presumption of soundness.

In short, the record does not include sufficient medical findings to fully resolve the claim for service connection for left ear hearing loss in light of the applicable legal authority.  Therefore, the Board finds that further medical opinion addressing the etiology of the Veteran's current left ear hearing loss is needed.  See 38 U.S.C.A. § 5103A(d)(2 (West 2014);  38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As for the claimed right ankle disorder, the Veteran underwent a VA examination in connection with this claim in August 2010.  The examiner noted that, in service, the Veteran slipped while running on his ship and collided with a bulk head, resulting in an ankle injury.  At the time of the injury, the Veteran was diagnosed with an ankle joint sprain and treated with a removable cast and crutches.  The Veteran indicated at the time of the 2010 examination that, since the injury in May 1983, he had experienced pain, soreness and a burning sensation in his right ankle.  Following examination, the VA examiner indicated that he could find no anatomical or functional abnormalities in the Veteran's ankle, and concluded that the current examination was "not sufficient" to establish a relationship between the Veteran's current symptoms in his right ankle and the in-service ankle sprain. 

The Board finds the examiner's conclusion inadequate for purposes of deciding the Veteran's claim for service connection.  The examiner did not provide a rationale for his conclusion, nor did he address the Veteran's contentions regarding continuity of ankle pain symptoms since service.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes). 
On this record, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for a right ankle disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon, supra.

Accordingly, the AOJ should arrange to obtain an addendum opinion from the physician who examined the Veteran in August 2010, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

Turning to the Veteran's claim for service connection for PTSD, the Veteran contends that he developed PTSD due to his experience participating in the military response to a suicide bombing of a Marine Corps barracks in Beirut in 1983.  The Board notes that the Veteran's in-service stressor has been verified. 

The Veteran underwent a VA examination in September 2010.  At that time, the examiner diagnosed  cannabis dependence and indicated that the Veteran did not meet the criteria for a diagnosis of PTSD based on his in-service experience.  However, subsequent to the examination, additional VA mental health treatment records dated through August 2011 were associated with the Veteran's file, showing a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  Also associated with the file was a November 2011 letter from a counseling specialist who was treating the Veteran for mental health issues at a local Vet Center.  The specialist indicated that the Veteran appeared to have signs and symptoms consistent with a diagnosis of PTSD, although he could not render an actual diagnosis in this regard,  and suggested the Veteran undergo VA examination.

Based on the updated medical records, the AOJ sent the Veteran's claims file to an examiner for an opinion concerning the Veteran's current mental health diagnosis.  The examiner was asked to clarify the Veteran's current mental health diagnosis and provide an opinion as to whether the diagnosis is as least as likely as not related to the Veteran's in-service stressor.  The examiner was asked to provide a complete rationale for the given opinion and etiology for any diagnosis. 

In the subsequent addendum opinion, dated December 2011, a VA psychologist indicated that the Veteran's previous examination was over a year old, and then merely recited the findings of the September 2010 VA examination.  The addendum opinion provided no diagnosis or opinion addressing  a relationship between any mental health condition and the Veteran's stressor.  

The Board reiterates that once VA provides an examination to a Veteran, it has a duty to ensure that the examination is adequate.  See Barr, supra.  In addition, in a March 2012 statement, the Veteran's representative indicated that the December 2011 addendum opinion was inadequate, as it failed to provide either a diagnosis or an opinion.  The Board agrees.  

As such, under these circumstances, the Board finds that further examination and opinion to resolve the PTSD claim are needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  

The Board further finds that medical development in connection with the claim for service connection for an acquired psychiatric disorder other than PTSD, include dysthymic disorder, anxiety, depression, and paranoia.  In his May 2010 claim, the Veteran sought service connection for what he characterized as "PTSD to include anxiety, depression [and] paranoia."  In the October 2010 rating decision, the RO bifurcated the psychiatric  claim into one for PTSD and a separate one for an acquired psychiatric condition (clearly, one other than PTSD, although not explicitly so indicated), and denied both.  The March 2011 statement of the case (SOC) indicated the Veteran had been diagnosed by a social worker with adjustment disorder with mixed anxiety and depressed mood, and diagnosed by the September 2010 VA examiner with cannabis dependence, and continued to deny the Veteran's claim for an acquired psychiatric condition.  As noted above, new mental health treatment records were added to the Veteran's file in 2011 and, in a subsequent SOC issued with a rating decision in December 2011, the AOJ continued to deny the Veteran's claim. 

To date, the Veteran has not been provided with a VA examination concerning his claim for an acquired psychiatric condition (other than PTSD)-even though the  Veteran has been diagnosed with adjustment disorder with mixed anxiety and depressed mood, and an in-service event has been verified.  The Veteran contends that his disorder is due to service, but there is currently no opinion that addresses any such relationship.    As the requirements for obtaining a VA examination in connection with this claim are met (see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; and McLendon, supra.), on remand, the mental health examiner should also provide findings/opinion addressing the nature and etiology of all diagnosed acquired psychiatric disorders other than PTSD.

The Veteran s hereby advised that, failure to report to any scheduled examination(s), without good cause, may well result in denial of the  claim s).  See 38 C.F.R. § 3.655( (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the Veteran's file contains VA treatment records dated through August 2011; however, more recent records most likely exist.  The Board emphasizes that records generated by VA facilities which may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization  to obtain, any pertinent outstanding, private (non-VA) records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain any outstanding records of VA evaluation and/or treatment of the Veteran, dated from August 2011 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities. All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity have been  associated with the claims file, arrange for the audiologist who evaluated the Veteran in September 2012 to provide an addendum opinion addressing the etiology of the Veteran's previously diagnosed bilateral hearing loss. 

If the prior examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain opinion from another audiologist or appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate professional. if one is deemed medically necessary in the judgment of the individual  designated to provide the addendum opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the  designated individual,  and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

In opining as to the existence of a relationship, if any, between current left ear hearing loss and service, the examiner should specifically indicate whether the left ear hearing loss clearly and unmistakably existed prior to service; and, if so, whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service (in particular, due to injury therein), resulting in current disability. 

If the examiner determines that the Veteran's left ear hearing loss  did not clearly and unmistakably pre-exist service, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service. 

In providing the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence-to include  the Veteran's service treatment records, the August 2010 and August 2011 VA audiological examination reports, and the March 2011 addendum to the August 2010 examination-as  well as all lay assertions, to include competent assertions as to the nature, onset and continuity of the Veteran's symptoms.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who examined the Veteran and provided the August 2010 opinion concerning the Veteran's right ankle. 

If the prior examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain opinion from another appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire claims file ( paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

With respect to the Veteran's right ankle, the examiner should clearly identify all disability(ies) currently present or present at any time pertinent to the claim for service connection (even if currently asymptomatic or resolved).

Then, with respect to each such disability, the examiner is asked to offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset during service or is otherwise medically related to an in-service injury or disease-to particularly to include the Veteran's 1983 in-service accident.

In rendering the requested opinion, the physician must specifically consider and discuss all medical and other objective evidence-to include service treatment records and post-service treatment records-as well as all competent assertions regarding the nature, onset and continuity of the Veteran's symptoms since the in-service accident. 
All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should specifically address whether the Veteran meets-or at any time pertinent to the current claim, has met-the diagnostic criteria for PTSD as a result of his experience participating in the military response to a suicide bombing in Beirut in 1983, which has been verified as an in-service stressor.

If a diagnosis of PTSD resulting from the identified stressor is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms. 

The examiner should also clearly identify any other diagnosis(es) of  acquired psychiatric disorder other than PTSD-to include adjustment disorder with mixed anxiety and depressed mood, dysthymic disorder, anxiety, depression and paranoia-currently present, or present at any point pertinent to the claim (even if currently asymptomatic or resolved). 

Then, for each such diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service, to specifically include the Veteran's verified in-service stressor addressed above.

In rendering each requested opinion, the examiner must consider and discus all pertinent medical and other objective evidence of record, as well as all lay assertions, to include competent assertions as to the nature, onset and continuity of the Veteran's symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo any further examination, if appropriate), adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet.App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




